The issues presented in this case are identical with those presented and decided in the case of Board of County Commissioners v. Wasson, 37 N.M. 503, 24 P.2d 1098, except in the amounts awarded. In this case the original award was $70, and the final award $900.
The decision in the case of Board of County Commissioners v. Wasson, supra, and the rules of law announced therein, are adhered to and approved as the law in this case. For the reasons therein stated, this cause must be reversed and remanded, with instructions to deny the appellees' motion to vacate and reinstate the final judgment entered for appellant.
It is so ordered.
WATSON, C.J., and SADLER and BICKLEY, JJ., concur.